DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 16 Jun 2022, in which claims 17, 19, 33, and 41 are amended to change the scope and breadth of the claim, claim 18 is canceled, and new claims 54-60 are added.

This application is the national stage entry of PCT/US18/51398, filed 17 Sep 2018; and claims benefit of provisional application 62/560169, filed 18 Sep 2017.

Claims 15-17, 19, 31, 33-35, 39-47, 49-50, and 54-60 are pending in the current application and are allowed herein.

Election/Restrictions
Claims 15-17, 19, 31, 33-35, 39-47, 49-50, and 54-60 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement amount species of the invention, as set forth in the Office action mailed on 24 Sep 2021, is hereby withdrawn and the full scope of the claims is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement filed 16 Jun 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(a)(2)(iii) requires a legible copy of, for each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
In this case the IDS filed 16 Jun 2022 cites pending unpublished U.S. application at citations A1-A3, but does not provide the legible copy as required in 37 CFR 1.98(a)(2)(iii). Therefore citations A1-A3 are indicated as not considered.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 16 Jun 2022, with respect that claims 18 and 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as claim 18 is canceled and Applicant's remarks are persuasive that the terminology recited in claim 49 and incorporated in claim 50 are reasonably clear to one of ordinary skill in the pertinent art and therefore meets the threshold requirements of clarity and precision set forth in the statute.  
This rejection has been withdrawn. 

Applicant’s Amendment and Remarks, filed 16 Jun 2022, with respect that claims 15-19, 31, 33-35, 39-47, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2015/0211006 A1, published 30 Jul 2015, of record) has been fully considered and is persuasive, as claim 18 is canceled and upon reconsideration of the prior art as a whole Applicant's remarks are persuasive that the teachings of Butler et al. would not lead one of ordinary skill in the art to the claimed invention including consideration of unexpected results of the claimed method. See also MPEP 2144 at III. provides "If the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on the rationale used by the court to support an obviousness rejection." In this case Applicant's remarks are persuasive that the facts are sufficiently similar to those of the prior legal decision in view of the criticality of the specific limitation. Further, Butler et al. at page 89, paragraph 652 teaches the conventional wisdom in the art that "A person of ordinary skill in the art would appreciate that the saved steps/transformation could improve the overall efficiency of synthesis, for instance, with respect to yield and product purity, especially for longer oligonucleotides." Therefore upon reconsideration the closest prior art does not teach or fairly suggest the claimed invention because the prior art and the conventional wisdom in the art does not provide a rationale to support the obviousness rejection.
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 15-17, 19, 31, 33-35, 39-47, 49-50, and 54-60 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623